Citation Nr: 0903618	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-39 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
with spina bifida.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel







INTRODUCTION

The veteran served on active duty from December 1965 to 
February 1969.  The appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant requested that she be afforded a Travel Board 
hearing when she submitted her substantive appeal in October 
2005.  She provided a new mailing address in block 7 of her 
VA Form 9, Appeal to Board of Veterans' Appeals.  She also 
provided a new home telephone number and included a work 
telephone number.  Finally, the appellant listed her name as 
identified on the Title page.  However, she provided a 
signature in block 11 that included an additional last name.  
The implication of the signature being that the appellant was 
now married and had added her spouse's name to her own.  This 
would explain a change of address and telephone numbers.

The RO wrote to the appellant in June 2007 to inform her that 
her hearing was scheduled for August 10, 2007.  The RO used 
the appellant's previous address but left off her apartment 
number.  There is no indication in the claims folder that the 
letter was returned.  The appellant failed to report for her 
hearing.  

The appellant's claim was forwarded to the Board for 
appellate review.  

The Board wrote to the appellant to inform her that appellate 
review of her claim was being stayed in February 2008.  The 
letter was sent to the appellant's previous address, to 
include her apartment number.  The letter was returned to the 
Board as undelivered in March 2008.  

The appellant has requested a Travel Board hearing in her 
case.  She made her election for that hearing with her appeal 
in October 2005.  The appellant also provided the RO with a 
current and new address, at that same time.  Further, she 
provided telephone numbers where she could be contacted at 
home and at work.

The appellant was scheduled for hearing but the RO sent 
notice of the hearing date to the wrong address.  There is no 
indication in the claims folder that an attempt was made to 
contact the appellant at the telephone numbers provided.  
Further, there is no indication that a second notice letter 
was sent to the correct address.  The appellant must be given 
another opportunity for a hearing with notice sent to the 
correct address.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  She should be given an 
opportunity to prepare for the hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


